DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed August 25, 2022 (herein referred to as “Amendment”).  As directed by the Amendment Claims 6, 12, and 18 are amended.  Claims 19-21 are added and therefore Claims 1-21 are pending and have been fully considered.

Drawings
The objection to the Drawings is hereby withdrawn based upon the Applicant’s amendments to the Drawings.   

Claim Interpretation
Concerning the previous interpretation of a “unit” under Section 112(f) (see Detailed Action dated May 26, 2022), the current amendment to the claims avoids the interpretation under Section 112(f) and overcomes the subsequent Section 112(b) rejection.  Specifically, the current recitation of a “processor” provides adequate structure to avoid the Section 112(f) interpretation, since the common definition for a processor is “a machine that processes something” (https://www.google.com/search).  Examiner submits that since the Specification provides that control is executed “using an artificial intelligence and a learning algorithm”, and since artificial intelligence necessarily needs a computer (structure/machine) to operate, the Specification supports inclusion of the claimed processor that provides structure needed to avoid the Section 112(f) interpretation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-8, 12-14, 16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlin et al. (U.S. Patent Publ’n No. 2017/0324305, herein “Chamberlin”).
Regarding Claim 1, Chamberlin discloses a car motor cooling apparatus (see paragraph [0002]) having a motor housing (140) in which a through-hole (69) communicating with a heating portion in a motor and a cooling path (68) through which a cooling liquid flows along a stator (17) are formed, a reservoir (180) connected to the motor housing and having an inner space to be filled with the cooling liquid (see paragraph [0027]), and a nozzle plate (183) installed in the inner space of the reservoir and including a nozzle (186) configured to spray the cooling liquid onto the heating portion in the motor through the through-hole of the motor housing (see paragraph [0027]).  
Regarding Claim 2, Chamberlin illustrates that the reservoir (180) is integrally formed with the motor housing (140) (see Figure 8, and paragraph [0027] “[c]oolant reservoir 180 may be cast or may be machined into stator housing 140”).  
Regarding Claim 4, Chamberlin discloses that the reservoir includes a reservoir cover (143) which maintains air-sealing (functional implication of the cover) of the cooling liquid in the reservoir (180).  
Regarding Claim 6, Chamberlin discloses a processor (60) configured to differently control at least one among a flow rate, a pressure, and a spray time of the cooling liquid to be sprayed onto the heating portion through the nozzle according to output power specification of different motors (functional implication of the unit (60)).  
Regarding Claims 7 and 13, Chamberlin discloses a car motor cooling apparatus (see paragraph [0002]) having a motor housing (140) including a nozzle (186) configured to spray a cooling liquid onto a heating portion (i.e., stator (17)) in a motor, and a reservoir (180) connected to the motor housing and having an inner portion filled with the cooling liquid (see paragraph [0027]).  
Regarding Claims 8 and 14, Chamberlin illustrates that the reservoir (180) is integrally formed with the motor housing (140) (see Figure 8, and paragraph [0027] “[c]oolant reservoir 180 may be cast or may be machined into stator housing 140”).  
Regarding Claims 10 and 16, Chamberlin discloses that the reservoir includes a reservoir cover (143) which maintains air-sealing (functional implication of the cover) of the cooling liquid in the reservoir (180).  
Regarding Claims 12 and 18, Chamberlin discloses a processor (60) configured to differently control at least one among a flow rate, a pressure, and a spray time of the cooling liquid to be sprayed onto the heating portion through the nozzle according to output power specification of different motors (functional implication of the unit (60)).  
Regarding Claims 19-21, Chamberlin discloses that the nozzle (186) sprays cooling liquid directly onto the heating portion (the stator (17)) (see Figure 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin.
Regarding Claim 3, 9, and 15, Chamberlin discloses the invention substantially as claimed, but does not specifically describe that the reservoir is formed to be separate from and attached to the motor housing.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the recited components separately, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Further, where the prior art includes all of the elements of the claimed invention except where the claimed device is fabricated in more than one piece, such a claim does not involve a patentable invention.  See Howard et al. v. Detroit Stove Works, 150 U.S. 164, 169-170 (1893).  Here, Chamberlin discloses a reservoir (180) and a housing (140) are formed of one piece.  According to Howard et al., claiming these elements as separate components does not constitute a patentable invention.

Allowable Subject Matter
Claims 5, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments (see Amendment filed August 25, 2022) have been fully considered but they are not persuasive.  
First, Applicant asserts that Chamberlin does not disclose or suggest a motor housing in which a through-hole communicating with a heating portion in a motor and a cooling path through which a cooling liquid flows along a stator are formed (see Amendment, page 7).  Further, Applicant asserts that the “coolant annulus 49 does not communicate with a heating portion in a motor which is required for the claimed through-hole in which the claimed through-hole communicates with a heating portion in a motor” (see Amendment, page 9).  In response, Examiner submits that the stator of Chamberlin is the heating portion of that system.  Taking this into consideration, the through-hole does in fact communicate with the heating portion (see Figure 2). 
Next, Applicant asserts that “in Chamberlin, the stator coolant passage 68 is merely adjacent to the coolant annulus 49 and neither the passage 68 nor the annulus 49 flows along the stator as required by the claimed cooling path” (see Amendment, pages 9).  However, as clearly shown in Figure 2, annulus (49) extends circumferentially around the stator (17) and therefore the claimed “cooling path… along a stator” reads upon the teachings of Chamberlin.
Finally, Applicant asserts that Chamberlin cannot be reasonably interpreted to disclose or suggest a nozzle plate installed in the inner space of the reservoir (see Amendment, page 10).  However, this is clearly shown in Figure 9.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747